  BRADLEY STEEL
, INC. 342 NLRB No. 22 
215
Southeastern Industrial Services Inc. d/b/a Bradley 
Steel, Inc. 
and Shopmen™s Local Union No. 526 
of the International As
sociation of Bridge, 
Structural, Ornamental and Reinforcing Iron 
Workers (AFLŒCIO), Petitioner.
  Case 10ŒRCŒ
15285 
June 30, 2004 
DECISION ON REVIEW AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND SCHAUMBER
 On May 14, 2002, the Regional Director issued a De-
cision and Order finding that the detailers and the pur-
chasing agent/expediter must be included in the peti-
tioned-for unit of production and maintenance employ-
ees.  Because the Regional Di
rector found that the Peti-
tioner would not proceed to an election in a unit that in-
cluded detailers and the purchasing agent/expediter, he 
dismissed the petition.  Thereafter, in accordance with 

Section 102.67 of the National Labor Relations Board™s 
Rules and Regulations, the Petitioner filed a timely re-
quest for review of the Region
al Director™s Decision and 
Order.  The Employer filed an opposition to the request 
for review.  By Order dated October 24, 2002, the Board 
granted the Petitioner™s request for review.   
The National Labor Relations Board has delegated its 
authority in this matter to a three-member panel.  
Having carefully considered the entire record, we find, 
contrary to the Regional Director, that the detailers, in-
cluding the purchasing agent/expediter, do not share such 
a substantial community of interest with the petitioned-

for production and maintenan
ce employees as to require 
their inclusion in the unit.  
I. FACTS The Employer fabricates and erects industrial steel at 
its Cleveland, Tennessee facility.  The Employer receives 

architectural drawings and speci
fications from its clients.  
Detailers take these blueprints and specifications and 
generate drawings on computer-aided design machines in 

a format that the production 
workers can use to manufac-
ture the ordered items.  The production employees then 
fabricate the structural steel
 items, and the erection crew 
assembles the items in the field.  
The detailers are not engineers, are not required to 
have an engineering and/or technical background, and 

receive on-the-job training, al
though two of the detailers 
have a background in drafting.  In addition to using com-
puter-aided drafting machines, the detailers also use plot-

ters and printers, and their completed drawings are sub-
mitted to the architect and st
ructural engineer for final 
approval.   
Detailers work in a separate area from the production 
employees.  The Employer™s building is partitioned into 
four production bays and the detailers™ work area is adja-
cent to production bay four, separated by a partition wall.  

Detailers spend approximately 90 percent of their time in 
their own area performing specialized detailing func-
tions, and approximately 5Œ15 percent of their time on 

the production floor communicating with ﬁproduction 
employees.ﬂ  Although a production employee theoreti-
cally can consult directly with a detailer if the employee 

has a problem with a blueprint, production employee 
Schultz testified that in the 3 months that he had worked 
for the Employer, he had never spoken directly with a 
detailer regarding a problem.  Rather, he brought any 
problems to his foreman, who then talked with the de-

tailer.   One of the detailers, Jim Robinson, also acts as the 
Employer™s purchasing agent/expediter.  He purchases 

materials for the production process, ensuring that pro-
duction employees have the necessary materials, and 
expediting the shipping of finished products from the 

production floor to the jobsites.  Robinson is also in-
volved in the purchasing and expediting of materials 
from outside vendors.  When there are items that cannot 

be manufactured at the facility, Robinson will make ad-
ditional sketches or redevelo
p drawings for the fabrica-
tion of these items by outside vendors.  Robinson is also 

on the production floor more than the other detailers, 
spends more time talking with production employees 
about materials, and has wo
rk contact with production 
employees relating to the delivery of materials.  
No production employees currently perform detailing 
work, and no detailer currently performs ﬁphysical 
work.ﬂ  Further, none of the production employees has 
performed Robinson™s functions, although Robinson, 

who possesses a commercial driver™s license, has occa-
sionally performed truckdriving duties. 
The detailers are hourly paid, and receive similar wage 
ranges and fringe benefits to the production employees, 
although Robinson receives approximately $3 more per 
hour than the next highest paid detailer.  Detailers are, 

however, separately supervised from the production em-
ployees.  Also, they do not eat lunch or take breaks with 
the production employees, and they start work 1 hour 

later than production workers.      
II.  ANALYSIS
 We find, based on the foregoing, that the detailers per-
form functions similar to those performed by draftsmen.  
The Board traditionally excludes draftsmen from produc-
tion and maintenance units where they are separately 

supervised, work in a separate location, and have mini-
mal contact with such employees. See, e.g., 
Container 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 216 
Research Corp.,
 188 NLRB 586 (1971); 
Capital Temp-
trol Corp
., 243 NLRB 575 (1979).  See also 
Maryland 
Cup Corp.,
 171 NLRB 367 (1968).  Here, the detailers 
spend the majority of their time performing specialized 

functions that are different from those performed by the 
production employees.  They use different tools, work in 
an area separate from the production employees, and are 

separately supervised from the production employees.  
Further, they do not interchange with unit employees; 
production employees do not perform detailing work and 

detailers generally do not perform ﬁphysical work.ﬂ  In 
addition, the majority of the detailers have only limited 
contact with the unit employees, and it appears that pro-
duction employees bring problems to the foremen, who 
then resolve the problems with the detailers.  
Thus, under these circumstances, we conclude, con-
trary to the Regional Director, that the detailers, includ-
ing Robinson, do not share such a substantial community 
of interest with production employees as to require their 
inclusion in the unit.
1  See 
Maryland Cup Corp.;
 Capitol 
Temptrol.     
Accordingly, we reverse the Regional Director™s deci-
sion requiring the inclusion of the detailers and purchas-
ing agent/expediter and remand this proceeding to the 
Regional Director for furthe
r appropriate action consis-tent with this decision. 
  
                                                          
 1  Although Robinson has more regul
ar contact with production em-
ployees than other detailers, he spends
 the majority of his time perform-
ing distinct functions that are not
 performed by production employees; 
he shares supervision with the detailer
s; he is located in the same area 
as the detailers, which is separate from the production employees; and 
receives higher wages than the pr
oduction employees.  Under these 
circumstances, we find that Robinson, like the other detailers, does not 

share such a substantial community of interest with production employ-
ees as to require his inclusion in the unit.      
 